Citation Nr: 1624054	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  09-40 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the left tongue base.  

2.  Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome (IBS), nausea, constipation, bloating, anal leakage, diarrhea, lower abdominal cramps, and gastrointestinal disturbances.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.  

These matters come to the Board of Veterans' Appeals (Board) from April 2009 and December 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran testified before a Decision Review Officer (DRO) in February 2010 regarding the issue of entitlement to service connection for squamous cell carcinoma of the left tongue base; a transcript of the hearing has been associated with the claims file.  

In September 2015, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Affairs (Court) which, in April 2016, granted the parties' Joint Motion, vacated the Board decision, and remanded the matter for further consideration by the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the Joint Motion agreed that the Board erred when it did not provide an adequate statement of reasons or bases to support its finding that VA satisfied its statutory duty to assist in regards to records from the Social Security Administration (SSA) and Veteran's inpatient service hospital records.  The parties additionally agreed that the Board's duty to assist assessment was deficient in failing to fully discuss the adequacy of the October 2011 VA examination and medical opinion in light of the Court's guidance in Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Specifically, the parties to the Joint Motion found that the evidence showed that the Veteran reported, during his March 2010 VA examination, he was in receipt of SSDI benefits as of October 2008 "due to the cancer."  These records were not obtained.  

The parties also found that that Board failed to address whether it undertook sufficient efforts to obtain records of the Veteran's inpatient hospitalization during service.  Here, the parties noted that the evidence showed that the Veteran had described to medical professionals, and adjudicators, that he was hospitalized while in Vietnam for two to three weeks in July-August 1969, for a fever, aching, amebic dysentery, and diarrhea.  The Veteran identified the location as the 1st Medivac Hospital in DaNang.  A review of the records showed no in-service hospitalization summaries were associated with the claims file.  It was noted that, unlike outpatient records, inpatient records are stored at the National Personnel Records Center (NPRC) under the name of the hospital that provided the in-patient treatment.  Thus, a separate request to the NPRC, for inpatient hospital records during service, is generally required with the name of the facility and the treatment dates.  See Adjudication Procedures Manual, M21-1MR, Part III, subpart iii, 2.B.12.c.  Although, here, the custodian, time frame, and conditions for which treatment was provided were identified, the parties to the Joint Motion found that the Board erred when it did not account for these records or discuss whether additional requests were necessary in a manner sufficient for judicial review.  

Finally, the parties to the Joint Motion found that the October 2011 VA examiner provided a conclusion that an etiology opinion would be speculative, advising he "cannot resolve this question without resorting to mere speculation."  However, the VA examiner did not identify precisely what facts could not be determined and the basis for that opinion was not clearly explained.  Neither the VA examiner, nor the Board identified any reasonable limitation as to why the examiner could not provide an opinion.  Cf. Jones, supra. 

Based on the forgoing, this matter is remanded in order to request the identified evidence noted above, and in order to afford the Veteran an additional opinion regarding the Veteran's gastrointestinal disability.  

Accordingly, the case is REMANDED for the following action:

1.   Request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran should be informed in writing.

2.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated VA treatment records.  

3.  Request records of any inpatient hospitalizations during service, to include records of the Veteran's hospitalization while in Vietnam for two to three weeks in July-August 1969, for a fever, aching, amebic dysentery, and diarrhea.  The Veteran identified the location as the 1st Medivac Hospital in DaNang.  Records from the National Personnel Records Center (NPRC) should be requested under the name of the hospital that provided the in-patient treatment.  See Adjudication Procedures Manual, M21-1MR, Part III, subpart iii, 2.B.12.c.  

The aid of the Veteran in securing records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

4.  Forward the Veteran's claims file, including a copy of this remand, for additional opinion in connection with the Veteran gastrointestinal claim.  Review of the claims file should be noted in the examination report.  The examiner should respond to the following questions:

Is it as least as likely as not (50 percent probability or more) that any diagnosed gastrointestinal disorder had its onset in or is otherwise related to the Veteran's military service?

The examiner should specifically address the Veteran's statements indicating that he was hospitalized while in Vietnam for two to three weeks for a fever, aching, amebic dysentery, and diarrhea.  The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be considered in formulating the requested opinions.

In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records, to include the October 2011 VA examination report.  The examiner is specifically requested to offer an opinion as to the etiology the condition and, if the examiner finds that he or she cannot resolve this question without resorting to mere speculation, the examiner must identify precisely what facts could not be determined and the basis for that opinion.  A complete rationale should accompany any opinion provided.
5.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




